DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“processing device” in claim 11
“processing device” and “control device” in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "…the pixel signals being…".  As  “pixel signals” was recited multiple times previously, it is unclear what “the pixel signals” is referring to.
Claims 5-8 depend on claim 4 and therefore are rejected.
Claim 6 recites “in one channel”.  As “in one of the channels” was previously recited, it is unclear whether the limitations are related or not.
Claims 7 and 8 depend on claim 6 and therefore are rejected.
Claim 7 recites “in one channel”.  As “in one of the channels” and “in one channel” were previously recited, it is unclear whether the limitations are related or not.
Claim 7 also recites the limitation "the third correction signal previously calculated".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends on claim 7 and therefore is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (U.S. Pub. No. 20140307142).
Regarding claim 1, Matsumoto discloses:
A photoelectric conversion device comprising:
a plurality of effective pixels and a plurality of light shielded pixels which are arranged respectively in a plurality of rows and a plurality of columns (pixel array section 3 includes an optical black portion 22 (OPB) as a light-blocked pixel portion in which pixels of which the photoelectric conversion elements are blocked from light so as to detect a level (black level) in darkness, where the OPB portion 22 includes an HOPE region which is arranged in a horizontal direction (row direction) with respect to the effective pixel portion 21, and a VOPB region which is arranged in a vertical direction (column direction) with respect to the effective pixel portion 21, and where the pixels include a photodiode (PD), par. 48-49 and Figs. 1 and 2);

a signal processing circuit (Signal Processing Circuit 12, par. 54-58),
wherein in a period during which pixel signals are output from first light shielded pixels which are first-row light shielded pixels among the plurality of light shielded pixels to a first vertical output line among the plurality of vertical output lines, pixel signals are output from second light shielded pixels which are second-row light shielded pixels among the plurality of light shielded pixels to a second vertical output line among the plurality of vertical output lines (driving of simultaneous reading in all the pixels where vertical driving circuit 4 sequentially outputs the electric charge held in the FDs 116 of the pixels to the column signal processing circuits 5 row by row, par. 189 and 190), and
the signal processing circuit corrects effective pixel signals output from the effective pixels by using a correction signal obtained by performing filtering processing on pixel signals from the first light shielded pixels and on the pixel signals from the second light shielded pixels (the 
Regarding claim 2, Matsumoto further discloses:
signal processing circuit performs calculation of a first correction signal obtained based on pixel signals output from the first light shielded pixels and a second correction signal obtained based on pixel signals output from the second light shielded pixels (the pixels of each pixel row [v] in the HOPB region are averaged or a median is obtained as a clamp value for the row, par. 66-82); and
correction of the effective pixel signals by using a correction signal obtained by performing filtering processing on the first correction signal and the second correction signal (signal processing circuit 12 randomly selects any one of the held clamp values HCLP[v-7] to HCLP[v] of eight rows in relation to each pixel of the effective pixel portion 21 of the pixel row [v] and the signal processing circuit 12 subtracts the randomly selected clamp value from a pixel signal of the pixel of the pixel row [v] of 
Regarding claim 3, Matsumoto further discloses:
	signal processing circuit subtracts, from each of the effective pixel signals, a correction signal obtained by performing filtering processing on the pixel signals from the first light shielded pixels and on the pixel signals from the second light shielded pixels, thereby correcting the effective pixel signals (signal processing circuit 12 randomly selects any one of the held clamp values HCLP[v-7] to HCLP[v] of eight rows in relation to each pixel of the effective pixel portion 21 of the pixel row [v] and the signal processing circuit 12 subtracts the randomly selected clamp value from a pixel signal of the pixel of the pixel row [v] of the effective pixel portion 21, so as to obtain an original pixel signal from which a dark shading component is removed, par. 66-82).
Regarding claim 4, Matsumoto further discloses:
signal processing circuit further corrects the effective pixel signals output to the first vertical output line (driving of simultaneous reading in all the pixels vertical driving circuit 4 sequentially outputs the electric charge held in the FDs 116 of the pixels to the column signal processing circuits 5 row by row, par. 189 and 190) by using a correction signal obtained by performing filtering processing on pixel signals from a plurality of light shielded pixels, with the pixel signals being output to the first vertical output line (the pixels of each pixel row [v] in the HOPB region are 
Regarding claim 5, Matsumoto further discloses:
each of a plurality of pixel signals output to the first vertical output line is further divided into a plurality of channels and output to the signal processing circuit (as seen in Figs. 1 and 2 each vertical line of pixels includes either HOPB region of OPB portion 22 and VOPB region of OPB portion 22 or effective pixel portion 21 and VOPB region of OPB portion 22, where vertical driving circuit 4 selectively scans the respective pixels 2 of the pixel array section 3 in order in the vertical direction row by row so that a pixel signal based on signal charge which is generated in proportion to a light receiving amount in the photoelectric conversion element of each pixel 2 is supplied to the column signal processing circuit 5 through a vertical signal line 9 and signal processing circuit 12 performs the processing, par. 51 and 66-82), and
the signal processing circuit corrects the effective pixel signals in one of the channels by using a correction signal obtained by performing 
Regarding claim 9, Matsumoto further discloses:

Regarding claim 10, Matsumoto further discloses:
column read circuit performs signal amplification or AD conversion processing on pixel signals from the first-row pixels and the second-row pixels, and then stores, in the memory, the pixel signals that have been subjected to the signal amplification or the AD conversion processing 
Regarding claim 11, Matsumoto further discloses:
An imaging system comprising:
the photoelectric conversion device according to claim 1 (see rejection of claim 1); and
a processing device that processes a signal output from the photoelectric conversion device (signal processing circuit 12 includes the circuitry for clamping as shown in the rejection and can be a digital signal processor, par. 66-82, 94, 194).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S. Pub. No. 20140307142).
Regarding claim 12, Matsumoto discloses:
A body (camera that includes the device of claim 1, par. 192) comprising:

a processing device that acquires information from a signal output from the photoelectric conversion device (signal processing circuit 12 includes the circuitry for clamping as shown in the rejection and can be a digital signal processor, par. 66-82, 94, 194).
Matsumoto is silent with regards to the body being a moving body comprising a moving device.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using cameras in moving devices, such as a vehicle.  This is advantageous in that a camera can be used as a dash camera that records images and/or video while a user a driving the vehicle to create an image/video history around or in the vehicle while the vehicle is moving.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to the body being a moving body comprising a moving device.
Matsumoto is silent with regards to a control device that controls the device on a basis of the information.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a CPU to control a camera including a digital signal processing on the basis of information within an image.  This is advantageous in that a CPU can coordinate functions and timings of different components, for example event detection starting recording of images or video, within the device based on information within images or video.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
Regarding claims 6-8, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697